Citation Nr: 1107598	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 30 
percent for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran had active service from December 1965 to September 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from May 2007 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  The May 2007 decision granted service 
connection for PTSD and assigned an initial 30 percent disability 
rating, effective as of January 16, 2007, the date he submitted 
his petition to reopen a claim for service connection for PTSD.  
The November 2007 decision denied the Veteran's claim for a TDIU.

In response to the May 2007 rating decision, the Veteran filed a 
notice of disagreement to initiate an appeal for a higher initial 
disability rating for his PTSD and an earlier effective date.  In 
September 2007, he filed an Appeal To Board Of Veterans' Appeals 
(VA Form 9) as to these claims.

Concerning his claim of entitlement to a TDIU, in December 2007, 
the Veteran timely filed a notice of disagreement to the November 
2007 rating decision denying his claim.  He has not been provided 
a Statement of the Case concerning this claim, however, so the 
Board is remanding this issue to the RO, via the Appeals 
Management Center (AMC), so that he may  be provided with this 
necessary Statement of the Case and given an opportunity to 
perfect an appeal to the Board on this additional issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board is also remanding the Veteran's claim for an 
initial disability rating higher than 30 percent for PTSD to the 
RO via the AMC for further development and consideration.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the Veteran's 
claim of entitlement 
to service connection for PTSD.  He did not appeal that decision, 
so it became final and binding on him based on the evidence then 
of record.

2.  On January 16, 2007, the Veteran filed a petition to reopen 
the claim of entitlement to service connection for PTSD and also 
submitted additional evidence, including VA treatment records 
from November 1996 to December 2006.  The May 2007 decision 
currently on appeal, granted the claim and assigned an initial 
disability rating of 30 percent, effective as of January 16, 
2007, the date the Veteran filed to reopen his claim.

3.  Following the June 2004 rating decision and prior to January 
16, 2007, the Veteran had not filed either a formal or informal 
claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 16, 2007, 
for the grant of service connection for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address this claim on its merits, 
providing relevant VA laws and regulations, precedent cases, 
the relevant factual background, and an analysis of its decision.

The Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Further, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion of 
VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

Earlier effective date for the grant of service connection for 
PTSD

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
Veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A rating decision becomes final and binding if the Veteran does 
not timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  
Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of collateral attack by showing the decision 
involved CUE.  38 C.F.R. § 3.105(a).
The United States Court of Appeals for Veterans Claims (Court) 
has held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, 
"[t]he statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he has to 
show CUE in the prior denial of the claim.  Flash v. Brown, 8 
Vet. App. 332, 340 (1995).  Moreover, there is no basis for a 
free-standing earlier effective date claim from matters addressed 
in a final and binding rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

VA is not required, however, to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran is not alleging, and the evidence does not 
otherwise suggest, that he filed a claim for service connection 
for PTSD or other stress-related mental illness within one year 
of his discharge from service in September 1967, meaning by 
September 1968.  [Note:  VA did not even adopt the PTSD 
nomenclature until considerably later, in 1980 or thereabouts, so 
there was not even recognition of this disability during that one 
year period immediately succeeding his service.]  So the earliest 
possible effective date he may receive, best case scenario, is 
when he eventually filed his claim for service connection - 
which was many years later in July 2003.

Generally, a rating decision does not become final and binding 
until written notification of the decision is issued to the 
claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for a VA decision to become final and binding on 
a Veteran, he or she must first receive written notification of 
the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where 
an appellant never received notification of a decision denying 
his or her claim, then the usual one-year limit for timely 
appealing the decision does not begin to accrue ("run"); 
instead it is tolled ("stopped").  The written notification 
also must explain the reasons and bases for the decision and 
apprise the Veteran of his or her procedural and appellate 
rights, in the event he or she disagrees with the decision and 
elects to appeal.

In this case, however, the Veteran is not alleging that he was 
unaware of the June 2004 rating decision initially denying his 
claim for service connection for PTSD.  In fact, the evidence of 
record shows a letter received by the RO in June 2006 requesting 
a copy of the decision and the reasons for his denial of service 
connection for PTSD-specifically that, despite his diagnosis of 
the disorder, there is no evidence attributing it to his period 
of active service.  Indeed, when more recently filing another 
claim on January 16, 2007, he readily acknowledged his awareness 
of that prior denial of his claim in 2004.

Consequently, that June 2004 decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  
Therefore, the earliest possible effective date the Veteran may 
receive is January 16, 2007, when he filed the successful 
petition to reopen this claim and included additional evidence, 
such as additional VA outpatient treatment records showing his 
treatment for PTSD, in support of his claim.  

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court has held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 
(2001) (holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim"); Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter 
how [the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the application 
date of his claim to reopen, even with new evidence supporting an 
earlier disability date").

Thus, because the Veteran did not appeal the June 2004 decision 
denying his claim and did not file a petition to reopen this 
claim until January 16, 2007, which was granted, this is the 
earliest possible effective date he may receive for the eventual 
grant of service connection for PTSD.  See Ingram v. Nicholson, 
21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000) (indicating a claim that has not been finally 
adjudicated remains pending for purposes of determining the 
effective date for that disability, but conversely, that a claim 
which has become final and binding in the absence of an appeal 
does not remain pending and subject to an earlier effective 
date).

The Board does not dispute the Veteran may have had PTSD prior to 
filing the January 16, 2007, petition to reopen his claim.  But 
that is not the dispositive issue.   Rather, according to the 
applicable statute and regulation, and case law, the effective 
date for the grant of service connection for this condition may 
be no earlier than the actual date of receipt of his petition to 
reopen the claim - which, as stated, was not until January 16, 
2007.  There simply is no legal entitlement to an earlier 
effective date prior to when he filed the petition to reopen the 
claim.  VA is not required to anticipate any potential claim for 
a particular benefit where no intention to raise it was expressed 
with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) and 38 C.F.R. §§ 3.102, 4.3 
regarding reasonable doubt are not applicable, and the claim must 
be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than January 16, 2007, 
for the grant of service connection for PTSD is denied.
REMAND

As noted above, the Veteran was denied entitlement to a TDIU in a 
November 2007 rating decision.  In December 2007, he submitted a 
timely notice of disagreement  contesting this denial.  He has 
not been provided a Statement of the Case concerning this claim 
or given the opportunity to perfect an appeal to the Board 
concerning this additional issue by also filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200.  As such, the Board must remand, rather than 
merely refer, this additional claim to the RO via the AMC to 
complete this procedural due process.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board also finds that Veteran must be reexamined to assess 
the current severity of his PTSD, in light of the fact that his 
most recent VA examination was in April 2007, almost four years 
ago, and his most recent VA treatment records also are from 
November 2007.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of Veteran's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran a Statement of 
the Case concerning his claim for a TDIU and apprise 
him that he still needs to file a timely substantive 
appeal in response to the Statement of the Case if he 
wishes to perfect an appeal to the Board.  If, and 
only if, he perfects the appeal should it be returned 
to the Board for further appellate consideration, 
pending the requested development below.  

2.  The RO/AMC shall schedule the Veteran for an 
appropriate VA PTSD examination in order to determine 
the nature and severity of the service-connected PTSD.  
The entire claims file and a copy of this Remand must 
be made available to the examiner for review in 
conjunction with conducting the examination of the 
Veteran.

The report of examination should include a detailed 
account of all manifestations of psychiatric pathology 
found to be present, referring to the Rating Schedule 
found at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

All necessary and indicated special studies or tests, 
to include psychological testing, should be 
accomplished.  The examiner should assign a numerical 
code under the Global Assessment of Functioning Scale 
(GAF).

The examiner should state whether the Veteran's 
service-connected PTSD prevents him from securing or 
following substantially gainful employment.  The 
examiner should also consider the impairment 
associated with PTSD, as opposed to any non-service-
connected disorders, which would be all of the 
Veteran's disorders other than his service-connected 
PTSD.  The examiner should also describe how the 
symptoms of his service-connected PTSD affect his 
social and industrial capacity.

A complete rationale for all opinions expressed should 
be provided.

3.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions 
have been conducted and completed in full, and that no 
other notification or development action, in addition 
to those directed above, is required.  If further 
action is required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's 
claims.  If the benefits sought on appeal remain 
denied, the Veteran and his representative should be 
provided with a Supplemental Statement of the Case.  
An appropriate period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


